78 F.3d 594
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Raul Torres SERRANO, Petitioner-Appellant,v.Charles D. MARSHALL, Warden;  Attorney General of the Stateof California, Defendants-Appellees.
No. 95-55573.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Raul Torres Serrano appeals pro se the district court's order denying his 28 U.S.C. § 2254 habeas petition challenging his 1990 life sentence and jury conviction for kidnapping for ransom, false imprisonment, assault with a firearm, using a hostage as a shield and confining the victim in a manner which exposed her to a "substantial likelihood of death."   We have jurisdiction pursuant to 28 U.S.C. § 2253.   We review de novo, see Riley v. Deeds, 56 F.3d 1117, 1119 (9th Cir.1995), and affirm for the reasons set forth in the magistrate judge's report and recommendation, adopted in full by the district court.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Serrano's requests for oral argument and for appointment of counsel to conduct oral argument are denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3